PER CURIAM.
Appellant, Jonathan Gonzalez, appeals the order finding him in violation of probation. He contends that the order is faulty because it does not specify which conditions of his probation he violated. He also contends that the trial court erred in concluding that he violated by failure to timely pay restitution and investigative costs.
As the State contends, it is clear that the trial court properly concluded, based on the evidence presented at the hearing, that Gonzalez did violate his probation by failing to report his place of residence and by committing new law violations. Gonzalez does not contend otherwise. Although it is not clear whether the trial court concluded he also violated because he failed to timely pay restitution and investigative costs, the State concedes the evidence was not sufficient to base a finding of violation on those payment conditions. The State also concedes that the trial court erred in failing to specify in the written order which conditions Appellant did violate. We, therefore, remand this case to the trial court to render an order specifying which conditions Appellant did violate, omitting any finding that he violated based on the conditions that he pay restitution and investigative costs.
REMANDED for entry of proper order.
SAWAYA, LAWSON and WALLIS, JJ., concur.